UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number[811-22548] The Wall Street EWM Funds Trust (Exact name of registrant as specified in charter) 55 E. 52nd Street, 23rd Floor New York, NY10055 (Address of principal executive offices) (Zip code) Robert P. Morse, President The Wall Street EWM Funds Trust 55 E. 52nd Street, 23rd Floor New York, NY10055 (Name and address of agent for service) (212) 497-0845 Registrant's telephone number, including area code Date of fiscal year end: December 31, 2012 Date of reporting period:March 31, 2012 Item 1. Schedule of Investments. Evercore Wealth Management Macro Opportunity Fund Consolidated Schedule of Investments March 31, 2012 (Unaudited) Shares Value COMMON STOCKS - 14.8% Energy - 8.2% Enterprise Products Partners LP (a) $ Suncor Energy, Inc. (b) Williams Company, Inc. Oil and Gas Pipelines - 6.6% Enbridge Energy Partners LP (a) Kinder Morgan, Inc. TOTAL COMMON STOCKS (Cost $9,710,738) Principal Amount FOREIGN GOVERNMENT BONDS - 7.0% Canadian Government (b) 3.25%, 06/01/2021 C$ 2.75%, 06/01/2022 C$ TOTAL FOREIGN GOVERNMENT BONDS (Cost $5,248,555) Shares EXCHANGE TRADED FUNDS - 42.8% Commodity-Linked ETFs - 7.8% iPath Dow Jones-UBS Copper Total Return Sub-Index ETN (a) (c) SPDR Gold Trust (a) (c) Currency-Linked ETFs - 12.0% CurrencyShares Canadian Dollar Trust ProShares Trust II UltraShort Euro (a) Index-Linked ETFs - 23.0% iPath US Treasury 10-year Bear ETN (a) iPath US Treasury Steepener ETN (a) iShares FTSE China 25 Index Fund ProShares Trust UltraShort 20+ Year Treasury ProShares Trust UltraShort MSCI Emerging Markets Proshares Trust UltraShort MSCI Europe TOTAL EXCHANGE TRADED FUNDS (Cost $34,566,478) MUTUAL FUND - 9.9% RidgeWorth Seix Floating Rate High Income Fund TOTAL MUTUAL FUND (Cost $7,567,513) Contracts (100 shares per contract) PURCHASED OPTIONS - 9.1% Call Options - 1.4% Commodity-Linked ETF - 1.4% SPDR Gold Trust (c) Expiration December 2012, Exercise Price $165.00 Total Call Options Put Options - 7.7% Aerospace - 0.1% Raytheon Co. Expiration January 2013, Exercise Price $50.00 Agriculture - 0.3% Monsanto Company Expiration January 2013, Exercise Price $82.50 Building and Construction - 0.2% KB Home Expiration January 2013, Exercise Price $10.00 Computers and Peripherals - 0.1% International Business Machines Corp. Expiration January 2013, Exercise Price $190.00 Currency-Linked ETF - 2.2% Rydex CurrencyShares Expiration September 2012, Exercise Price $107.00 Financial Services - 0.1% JPMorgan Chase & Co. Expiration January 2013, Exercise Price $37.00 Index-Linked ETFs - 2.1% ishares MSCI Germany Index Fund Expiration January 2013, Exercise Price $22.00 SPDR S&P 500 Expiration December 2012, Exercise Price $1325.00 Machinery - 1.1% Caterpillar Inc. Expiration January 2013, Exercise Price $110.00 Cummins Inc. Expiration January 2013, Exercise Price $115.00 Deere & Company Expiration January 2013, Exercise Price $87.50 Titan Machinery Expiration September 2012, Exercise Price $25.00 United Rentals, Inc. Expiration January 2013, Exercise Price $40.00 Metals & Mining - 0.4% Freeport-McMoRan Copper & Gold Expiration January 2013, Exercise Price $45.00 Personal & Household Products - 0.3% Avon Products, Inc. Expiration January 2013, Exercise Price $17.50 Colgate-Palmolive Co. Expiration January 2013, Exercise Price $90.00 Services - 0.2% Automatic Data Processing, Inc. Expiration January 2013, Exercise Price $55.00 Specialty Retail - 0.1% The Home Depot, Inc. Expiration January 2013, Exercise Price $45.00 Transportation - 0.3% Union Pacific Corp. Expiration January 2013, Exercise Price $115.00 Utilities - 0.2% Duke Energy Corp. Expiration January 2013, Exercise Price $22.50 Total Put Options TOTAL PURCHASED OPTIONS (Cost $8,892,322) SHORT-TERM INVESTMENTS - 16.7% MONEY MARKET FUND - 5.0% Shares First American Treasury Obligations, Class Z, 0.000% (d) Principal Amount U.S. TREASURY BILLS (e) - 11.7% United States Treasury Bills, 0.056%, 6/7/2012 United States Treasury Bills, 0.059%, 6/21/2012 $ TOTAL U.S. TREASURY BILLS TOTAL SHORT-TERM INVESTMENTS (Cost $12,816,029) Total Investments (Cost $78,801,635) - 100.3% Liabilities in Excess of Other Assets - (0.3)% ) TOTAL NET ASSETS - 100.0% $ Percentages are stated as a percent of net assets. (a)Non-income producing security (b) Foreign Domiciled (c) Security held by EWM Cayman, Ltd. (d) Variable Rate Security - the rate shown is the annualized seven-day effective yield as of March 31, 2012 (e) Yield shown is effective yield as of March 31, 2012 C$ Canadian Dollar On March 31, 2012, the cost of investments for federal income tax purposes was $78,801,635. The aggregate gross unrealized appreciation and depreciation of investments, based on this cost, was as follows*: Unrealized appreciation $ Unrealized depreciation ) Net unrealized depreciation $ ) *Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year's federal income tax information, please refer to the Notes to Financial Statements section in the Fund's most recent semi-annual or annual report. Generally accepted accounting principles require disclosures regarding the valuation inputs and techniques used to measure fair value and any changes in such valuation inputs and techniques.The various inputs used in determining the value of each of the Fund's investments are summarized in the following three broad categories: Level 1 - Quoted prices in active markets for identical securities. Level 2 - Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - Significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments) The valuation levels are not necessarily an indication of the risk associated with investing in these securities.As of March 31, 2012, the Fund's investments were classified as follows: Level 1 Level 2 Level 3 Total Fair Value Common Stocks $ $
